UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4116


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHEKETA HOKE,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00224-RJC-1)


Submitted:   July 28, 2011                 Decided:   August 15, 2011


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Deke Falls, BARNETT & FALLS, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sheketa    Hoke    pled     guilty   without    a   written       plea

agreement to: conspiracy to defraud the United States, 18 U.S.C.

§ 371 (2006); armed bank robbery and aiding and abetting the

same, 18 U.S.C. §§ 2113(d), 2 (2006); conspiracy to use and

possess a firearm during and in relation to a crime of violence,

18 U.S.C. § 924(o); and possession of a firearm during and in

relation to a crime of violence and aiding and abetting the

same, 18 U.S.C. §§ 924(c), 2 (2006).               Hoke was sentenced to 144

months in prison.         She now appeals.         Her attorney has filed a

brief   in    accordance     with   Anders    v.   California,    386    U.S.    738

(1967), raising two issues but stating that there are no non-

frivolous issues for appeal.              Hoke was advised of her right to

file a pro se supplemental brief but has not filed such a brief.

We affirm.



                                          I

              Hoke   first     contends    that    her   guilty   plea    to    the

firearm      offenses    was    invalid    because    she    neither    used    nor

possessed a firearm.           This claim is at odds with her statements

at the Fed. R. Crim. P. 11 hearing that she understood the

offenses with which she was charged and that she was guilty of

those offenses.         Additionally, at the hearing, Hoke represented

to the court that her plea was not the result of threats or

                                          2
intimidation, and that no one had forced her to plead guilty or

promised her a lenient sentence in exchange for her plea.                               At

Hoke’s    sentencing,       the    parties      stipulated       that   there     was   a

factual basis for the guilty plea.

              Absent compelling evidence to the contrary, the “truth

of   sworn      statements        made    during      a   Rule    11     colloquy       is

conclusively established.”               United States v. Lemaster, 403 F.3d

216, 221-22 (4th Cir. 2005); see also Blackledge v. Allison, 431

U.S. 63, 74 (1977) (holding that a defendant’s declaration at

the Rule 11 hearing “carr[ies] a strong presumption of verity”);

United States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991)

(concluding that a defendant’s statements at a Rule 11 hearing

that he was neither coerced nor threatened was “strong evidence

of the voluntariness of his plea”).

              In    light   of    these    authorities,      Hoke’s     admission       of

guilt    at   the    Rule   11    hearing,      the   stipulation       of   a   factual

basis,    and      the   absence    of    compelling      contrary      evidence,       we

conclude that Hoke’s claim lacks merit. *


     *
       We note additionally that, under the Pinkerton doctrine,
see Pinkerton v. United States, 328 U.S. 640, 646-47 (1946),
“[a] defendant may be convicted of a § 924(c) charge on the
basis of a coconspirator’s use of a gun if the use was in
furtherance of the conspiracy and was reasonably foreseeable to
the defendant.” United States v. Wilson, 135 F.3d 291, 305 (4th
Cir. 1998); see also United States v. Cummings, 937 F.2d 941,
944 (4th Cir. 1991). Here, Hoke entered the bank with three co-
conspirators, one of whom brandished a firearm. She accordingly
(Continued)
                                            3
                                                II

              Hoke also contends that her base offense level was

improperly increased by two levels based on her use of a minor

in the offense.              See U.S. Sentencing Guidelines Manual § 3B1.4

(2009).       The Guidelines provides for an enhancement “[i]f the

defendant used or attempted to use a person less than eighteen

years of age to commit the offense.”                            “Use or attempted use

includes      directing,             commanding,        encouraging,            intimidating,

counseling,         training,        procuring,        recruiting,         or    soliciting.”

USSG § 3B1.4, cmt. n.1.

              The       district        court        credited       the         testimony    at

sentencing        of   FBI    special       Agent     Chad   Pupillo.            According   to

Pupillo,      Malik       Shropshire        and      Frances       Howze    both     informed

authorities that it was Hoke’s idea to rob the bank and that

Hoke asked Shropshire, who was seventeen, to scout the bank in

advance      of   the     robbery.          Shropshire       did    as     Hoke    requested,

posing as a college student who wanted to open an account when

he   cased    the      bank.         Hoke   also      assigned     Shropshire        his    role

during the robbery.                This testimony clearly establishes that the

enhancement was appropriate.




was liable          for      the     firearms        offenses      under    the     Pinkerton
doctrine.



                                                4
                                       III

            After reviewing the entire record in accordance with

Anders, we conclude that there are no meritorious issues for

appeal.     We therefore affirm.           This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                       If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for       leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy of the motion was served

on his client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument        would   not    aid   the   decisional

process.

                                                                            AFFIRMED




                                           5